Citation Nr: 1521303	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-25 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from March 1967 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. 

In October 2014, the Veteran's private attorney submitted a Motion to Withdraw as the Veteran's representative.  This motion was granted by the Board in October 2014. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that a remand is appropriate at this juncture for several reasons. 

First, in conjunction with this claim, the Veteran was scheduled for a VA examination at the West Palm Beach VA Medical Center in August 2010; however, he failed to report to this VA examination.  It appears that notice of this examination was sent to an old address in West Palm Beach, rather than the Veteran's current address in Cocoa Beach, Florida, as listed on a July 2011 Statement in Support of Claim.  In correspondence dated in February 2013, the Veteran's attorney (at that time) requested that he be rescheduled for a VA examination.  The record indicates that the Veteran moved to Biloxi, Mississippi.  See VA treatment records dated through August 2013 and June 2013 Report of Contact in VVA file.  The date of this move is not clear, but another attempt to schedule the Veteran for an examination was not made.  Consequently, further development of the record is required, to include ascertaining the Veteran's correct address and rescheduling him for an examination.

Furthermore, the record reflects that the Veteran is recently without representation since withdrawal of representation from his private attorney was received and effectuated as of October 2014.  Notice to the Veteran of this action was returned as undeliverable in October 2014.  Again, this notice was sent to what appears to be an old address in Florida.  Thus, to ensure that the Veteran has had a chance to appoint another representative, further action is required.

Accordingly, the case is REMANDED for the following action:
 
1.  Take appropriate action to contact the Veteran in order to obtain his correct address and ensure that the information is updated in VA's official records.  In this regard, contacting the financial institution that processes the Veteran's benefits and/or his VA treatment providers, among other places, may be necessary.

2.  Thereafter, schedule the Veteran for a VA examination to assess his competency to handle disbursement of funds.  The VBMS and VVA electronic files must be made available to the VA examiner, and the examiner must specify in the opinion that these records have been reviewed. 

The examiner should provide an opinion as to whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  Should the Veteran fail to appear, the examiner must so state, and must then render the opinion based upon the evidence of record without examination. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38§  C.F.R. § 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Also, ascertain whether the Veteran has obtained (or will obtain) a new representative to assist in the adjudication of his claim.  Provide him with the appropriate forms to effectuate new representation.
 
5.  After completing all indicated development to the extent possible, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




